DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Regarding Claim 3. Cancelled.
Double Patenting
Previous rejection is withdrawn in view of the Terminal Disclaimer filed on 02/07/2022 and approved on the same date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5, 7-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al., US-PGPUB 2006/0282168 (hereinafter Sherman) in view of Lee, US-PGPUB 2010/0072994 (hereinafter Lee)

          Regarding Claims 1 and 20-21. Sherman discloses a system (Abstract), comprising: one or more field generating coils configured to generate the magnetic field (Paragraph [0024], MRI, X-ray, etc where in MRI, the magnetic field is generated by usage of coils),
a sensor having a three-dimensional orthogonal geometry (Figs 1 and 2, pattern 22), the sensor comprising a shell that contains a ferrofluid, the sensor configured to be introduced in proximity to the magnetic field, wherein the ferrofluid causes distortion of the magnetic field when the ferrofluid is in proximity to the magnetic field (Paragraph [0017], ferrofluid encased by a polymer is three-dimensional, which includes extending different lengths along each orthogonal dimension claimed); 

one more field measuring coils configured to measure a characteristic of the magnetic field when the ferrofluid is in proximity to the magnetic field (Paragraph [0018], MRI uses coils to measure magnetic field), and provide, to a computing device, a signal representative of the measured characteristic of the magnetic field, wherein the computing device is configured to determine a position and an orientation of the sensor based on the measured characteristic of the magnetic field (Paragraph [0030]; Paragraph [0034], analyze by an automated device; Paragraphs [0054]-[0055]) by comparing the characteristic of the magnetic field measured when the ferrofluid is not in proximity to the magnetic field and the characteristic of the magnetic field measured when the ferrofluid is in proximity to the magnetic field (Paragraph [0017], changes in magnetism depending on the exposure to the magnetic field)

Sherman does not disclose a sensor having an oval-shaped cross-section in at least two dimensions of the sensor.

Lee discloses an implantable ellipsoidal sensor having a three-dimensional orthogonal containing the ferrofluid having an oval-shaped cross-section in at least two dimensions of the sensor (Paragraph [0010]; Paragraphs [0070]-[0072], Figs. 4A-5B, 404) (the ellipsoidal shaped sensor chamber 404 in 3-dimension has the claimed oval-shaped cross-section in at least two dimensions of the sensor)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lee in Sherman and have a sensor having a three-dimensional orthogonal geometry, and an oval-shaped cross-section, so as to adaptively design the sensor tailored for a given application according to the designer’s choice and criteria.

          Regarding Claim 2. Sherman discloses the one or more field measuring coils are further configured to: measure a characteristic of the magnetic field when the ferrofluid is not in proximity to the magnetic field (Paragraph [0017) and provide, to the computing device, a signal representative of the measured characteristic of the magnetic field (Paragraph [0034])

Regarding Claim 4. Sherman discloses the sensor is flexible (Paragraph [0022]; Paragraph [0028], can take on various different patterns)

          Regarding Claim 5. Sherman discloses one or more magnetic properties of the sensor remain unchanged when mechanical stress is applied to the sensor (Paragraph [0017], depends only on the exposure to magnetic field)

          Regarding Claim 7. Sherman discloses the ferrofluid comprises one or both of a liquid and a powder (Paragraph [0017])

          Regarding Claim 8. Sherman discloses the ferrofluid comprises superparamagnetic iron oxide nanoparticles (SPIONs) (Paragraph [0017])

          Regarding Claim 9. Sherman discloses the SPIONs comprise one or both of magnetite (Fe304) and maghemite (y-FeiCb) (Paragraph [0017])

          Regarding Claim 10. Sherman discloses the shell comprises a polymer (Paragraph [0017])

          Regarding Claim 11.  Sherman discloses the shell is configured to be introduced into a patient’s body (Figs. 1 and 2)

Regarding Claims 14-18. Sherman discloses the sensor has a round shape (Fig. 1). Although Sherman does not disclose the sensor has an ellipsoid shape (Claim 15: wherein the ellipsoid is defined by three axes of unequal length (Claim 16: cuboid shape), (Claim 17: cylindrical shape), (Claim 18: a pill shape), it would have been obvious to vary the shape of the sensor as claimed, depending on the designer’s choice, criteria and type of application.

          Regarding Claim 19. Sherman discloses the sensor is wireless (Fig. 1, no wire attached)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al., US-PGPUB 2006/0282168 in view of Lee, US-PGPUB 20100072994) and applied to Claim 1 above, and further in view of Seeney et al., US Pat No. 7,819,795 (hereinafter Seeney)(cited by the Applicant)

          Regarding Claim 6. Sherman does not explicitly disclose one or both of the shell and the ferrofluid are one or both of biocompatible and biodegradable.

Sweeney discloses one or both of the shell and the ferrofluid are one or both of biocompatible and biodegradable (Col. 2, lines 59-67; Col. 3, lines 1-32; Col. 4, lines 30-33)

.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. In Response, the Examiner respectfully disagrees. As shown in Figs. 4’s in Lee, the ellipsoidal shaped sensor chamber 404 in 3-dimension has the claimed oval-shaped cross-section in at least two dimensions of the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HYUN D PARK/Primary Examiner, Art Unit 2865